DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marston et al (U.S. Patent Application Publication 2004/0063860 A1) in combination with Rodgers et al (U.S. Patent Application Publication 2008/0157425 A1) and Ito et al (U.S. Patent Application Publication 2007/0009750 A1).
             Regarding claim 1, Marston et al (see the entire document, in particular, paragraphs [0001], [0062], [0094] and [0095]; Figure 1) teaches a process of making filaments from polytrimethylene terephthalate (PTT) (see paragraphs [0001] and [0062] of Marston et al), .
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marston et al (U.S. Patent Application Publication 2004/0063860 A1) in combination with Rodgers et al (U.S. Patent Application Publication 2008/0157425 A1) and Ito et al (U.S. Patent Application Publication 2007/0009750 A1) as applied to claim 1 above, and further in view of PU et al (CN 204265905 U).
             Regarding claim 2, Marston et al (in combination with Rodgers et al and Ito et al) does not explicitly teach (1) the step of adding a liquid colorant. Pu et al (see the entire document, in particular, paragraphs [0008] and [0017] of the machine translation; Figure 1) teaches a process of making colored PET filaments (see paragraph [0008] of Pu et al), including the step of adding a liquid colorant (see paragraphs [0008] and [0017]; Figure 1 of Pu et al), and it would have .
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marston et al (U.S. Patent Application Publication 2004/0063860 A1) in combination with Rodgers et al (U.S. Patent Application Publication 2008/0157425 A1) as applied to claim 1 above, and further in view of Takase et al (U.S. Patent 6,281,278 B1).
             Regarding claim 3, Marston et al (in combination with Rodgers et al and Ito et al) does not explicitly teach (1) the step of adding a molten polymeric master-batch to the polymer stream. Takase et al (see the entire document, in particular, col. 1, lines 16-21; col. 4, lines 57-63; col. 17, lines 21-43; Figure 3) teaches a process of making polyester filaments (see col. 1, lines 16-21 of Takase et al); including the step of adding a molten polymeric master-batch (see col. 17, lines 21-43 and Figure 3 of Takase et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a molten polymeric master-batch in the process of Marston et al (in combination with Rodgers et al and Ito et al) in view of Takase et al in order to prepare modified thermoplastic compositions by the uniform addition of modifiers (see col. 4, lines 57-63 of Takase et al).
Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marston et al (U.S. Patent Application Publication 2004/0063860 A1) in combination with Rodgers et al (U.S. Patent Application Publication 2008/0157425 A1), Ito et al (U.S. Patent Application Publication 2007/0009750 A1) and Pu et al (CN 204265905 U).
Regarding claim 9, Marston et al (see the entire document, in particular, paragraphs [0001], [0062], [0094] and [0095]; Figure 1) teaches a process of making filaments from polytrimethylene terephthalate (PTT) (see paragraphs [0001] and [0062] of Marston et al), including the steps of (a) providing an extruder (see paragraph [0094] and Figure 1 of Marston et al); (b) using the extruder to at least partially melt the PTT into a polymer stream (see paragraph [0094] and Figure 1 of Marston et al); (c) providing a static mixing assembly downstream of the extruder (see paragraph [0094] and Figure 1 of Marston et al); (d’) adding a polymer (e.g., an acrylic polymer) to the polymer stream downstream of the extruder and before the static mixing assembly (see paragraph [0095] and Figure 1 of Marston et al); (e) using the static mixing assembly to mix the polymer stream with the added polymer to create a mixed polymer stream (see paragraph [0095] and Figure 1 of Marston et al); and (f) forming the mixed polymer stream into filaments (see paragraph [0095] and Figure 1 of Marston et al). Marston et al does not explicitly teach (1) the manufacture of bulked continuous carpet filaments, (2) the step of at least partially purifying the polymer stream, or (d) the step of adding a liquid colorant (Marston et al teaches the step of adding an acrylic). Rodgers et al (see the entire document, in particular, paragraphs [0001], [0038] and [0041]) teaches a process of making filaments from a blend of PTT/PET (see paragraph [0038] of Rodgers et al), wherein the manufactured filaments are bulked continuous carpet filaments (see paragraph [0041] of Rodgers et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manufacture bulked continuous carpet filaments from blends of PTT/PET in the process of Marston et al in view of Rodgers et al in order to improve the physical properties of PTT filaments for use as bulked continuous carpet 
             Regarding claims 10-12, see paragraphs [0008] and [0017]; Figure 1 of Pu et al.
Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marston et al (U.S. Patent Application Publication 2004/0063860 A1) in combination with Rodgers et al (U.S. Patent Application Publication 2008/0157425 A1), Ito et al (U.S. Patent Application Publication 2007/0009750 A1), Takase et al (U.S. Patent 6,281,278 B1) and Pu et al (CN 204265905 U).
             Regarding claim 16, Marston et al (see the entire document, in particular, paragraphs [0001], [0062], [0094] and [0095]; Figure 1) teaches a process of making filaments from 
             Regarding claim 17, see paragraphs [0008] and [0017]; Figure 1 of Pu et al.
Allowable Subject Matter
Claims 4-8, 13-15 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO B. TENTONI whose telephone number is (571)272-1209.  The examiner can normally be reached on 7:30-4:00 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571)272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


LEO B. TENTONI
Primary Examiner
Art Unit 1742



/LEO B TENTONI/Primary Examiner, Art Unit 1742